604 F.2d 647
Betty CALHOUN et al., Plaintiffs,v.UNITED STATES of America et al., Defendants.
No. 77-2963.
United States Court of Appeals,Ninth Circuit.
Sept. 18, 1979.

Appeal from United States District Court, Southern District of California; William B. Enright, District Judge.
J. Warren Beall, Oceanside, Cal., Cohn & Pacelli, Tustin, Cal., for plaintiffs.
Donald F. Shanahan, Asst. U. S. Atty., San Diego, Cal., for defendants.
Before BROWNING and TANG, Circuit Judges, and MUECKE,* District Judge.
PER CURIAM:


1
The judgment below is affirmed.  Judge Enright's opinion, reported at 475 F. Supp. 1, is adopted as the opinion of this court.



*
 Honorable C. A. Muecke, United States District Judge of the District of Arizona, sitting by designation